DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 07/27/2022 the previous rejection of the claims under 35 USC 112, 102, and 103 have been withdrawn.
A notice of allowance follows.
Allowable Subject Matter
Claims 1-3, 5-13, 15-20, and 22-24 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 18, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the single optical fiber transmits both UV light and coherent infrared light through two concentric light-guiding regions, whereby facilitating generation of precisely co-registered optical data from the fluorescence imaging system and the OCT imaging system; and wherein the single optical fiber is a double-clad fiber comprising: a single-mode central core composed of pure silica surrounded by a ring of low-index doped silica; a multimode inner cladding composed of pure silica surrounding the single-mode central core; and an outer cladding composed of a low-index material, which can comprise one of doped silica or a low-index polymer, surrounding the inner cladding” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877